 



Exhibit 10.2
QUANEX BUILDING PRODUCTS CORPORATION
EMPLOYEE STOCK OPTION AGREEMENT
<<Full Name>>
Grantee

                 
 
               
Date of Grant:
  <<     >>    
 
     
 
       
 
               
Total Number of Shares Granted:
  <<     >>    
 
     
 
       
 
               
Exercise Price per Share:
  << $   >>    
 
     
 
       
 
               
Expiration Date:
  <<     >>    
 
     
 
       
 
                General Vesting Schedule:   [100% exercisable on the
[first][second][third] anniversary of the Date of Grant. 0% exercisable prior to
the [first][second][third] anniversary of the Date of Grant.]
 
                    [3 years, with vesting in installments of 33 1/3% on the
anniversary date of the Date of Grant in each of the years                     ,
                     and                     .]

GRANT OF OPTION

1.  
GRANT OF OPTION. The Compensation Committee of the Board of Directors of Quanex
Building Products Corporation, a Delaware corporation (the “Company”), pursuant
to the Quanex Building Products Corporation 2008 Omnibus Incentive Plan (the
“Plan”), hereby grants to you, the above-named Grantee, effective as of the Date
of Grant set forth above, a nonqualified stock option to purchase the total
number of shares set forth above of the Company’s common stock, $0.01 par value
per share, at the exercise price set forth above for each share subject to this
option, subject to adjustment as provided in the Plan. The option is exercisable
in installments in accordance with the Vesting Schedule set forth above with the
exercise price payable at the time of exercise. To the extent not exercised,
installments shall be cumulative and may be exercised in whole or in part until
the option terminates. The option may not be exercised after the Expiration
Date, or the applicable date following your termination of employment specified
in this Stock Option Agreement (this “Agreement”).
  2.  
TERMINATION OF EMPLOYMENT. The following provisions will apply in the event your
employment with the Company and all Affiliates of the Company (collectively, the
“Company Group”) terminates before the Expiration Date set forth in the
Agreement:
     
2.1 Termination Generally. If your employment with the Company Group terminates
before the Expiration Date for any reason other than one of the reasons
described in Section 2.2 or Section 2.3 below, all of your rights in the option
shall terminate and become null and void on the earlier of the Expiration Date
or 90 days after the date your employment with the Company Group terminates.
Except as specified in Section 2.2 or Section 2.3 below, in the event your
employment with the Company Group terminates, the option shall not continue to
vest after such termination of employment.

Employee
[Cliff Vesting]
[Graded Vesting]

 

 



--------------------------------------------------------------------------------



 



   
2.2 Retirement or Disability. If your employment with the Company Group
terminates due to your Retirement or Disability, then your option shall continue
to vest after such termination of employment until the earlier of the Expiration
Date or three (3) years after the date your employment with the Company Group
terminates as a result of Retirement or a Disability. For purposes of this
Section 2.2, the term “Retirement” means the voluntary termination of your
employment relationship with the Company Group on or after the date on which
(a) you are age 65 or (b) you are age 55 and have five years of service with the
Company Group.
     
2.3 Death. If your employment with the Company Group terminates due to your
death, then your option shall continue to vest after such termination of
employment until the earlier of the Expiration Date or three years after the
date of your death. After your death, your executors, administrators or any
person or persons to whom your option may be transferred by will or by the laws
of descent and distribution, shall have the right, at any time prior to the
termination of the option, to exercise the option.
  3.  
CASHLESS EXERCISE. Cashless exercise, in accordance with the terms of the Plan,
shall be available to you for the shares subject to the option.
  4.  
TAX WITHHOLDING. To the extent that the receipt of the option or the Agreement,
the vesting of the option or the exercise of the option results in income to you
for federal, state or local income, employment or other tax purposes with
respect to which the Company Group has a withholding obligation, you shall
deliver to the Company at the time of such receipt, vesting or exercise, as the
case may be, such amount of money as the Company Group may require to meet its
obligation under applicable tax laws or regulations, and, if you fail to do so,
the Company Group is authorized to withhold from the shares subject to the
option or from any cash or stock remuneration then or thereafter payable to you
any tax required to be withheld by reason of such taxable income, sufficient to
satisfy the withholding obligation based on the last per share sales price of
the common stock of the Company for the trading day immediately preceding the
date that the withholding obligation arises, as reported in the New York Stock
Exchange Composite Transactions.
  5.  
NONTRANSFERABILITY. Except as specified in this Agreement, the option and the
Agreement are not transferable or assignable by you other than by will or the
laws of descent and distribution, and shall be exercisable during your lifetime
only by you.
  6.  
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the option shall not
affect in any way the right or power of the Company or any company the stock of
which is issued pursuant to the Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.
  7.  
EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee shall determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan and the
Committee’s determination shall be final and binding on all persons.
  8.  
NO RIGHTS AS A STOCKHOLDER. You shall not have any rights as a stockholder of
the Company with respect to any shares of common stock covered by the option
until the date of the issuance of the shares following exercise of the option
pursuant to this Agreement and payment for the shares.

Employee
[Cliff Vesting]
[Graded Vesting]

 

2



--------------------------------------------------------------------------------



 



  9.  
NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement, and
no provision of the Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any of its Affiliates or
guarantee the right to remain employed by the Company or any of its Affiliates
for any specified term.
  10.  
SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company under
the Securities Act of 1933, you consent to the placing on any certificate for
the Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with such Act and all applicable rules thereunder.
  11.  
LIMIT OF LIABILITY. Under no circumstances will the Company Group be liable for
any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.
  12.  
REGISTRATION. The Shares that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.
  13.  
SALE OF SECURITIES. The Shares that may be issued under this Agreement may not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable federal or state securities laws. You also agree that (a) the
Company may refuse to cause the transfer of the Shares to be registered on the
stock register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.
  14.  
MISCELLANEOUS. The Agreement and the option are awarded pursuant to and are
subject to all of the provisions of the Plan, which are incorporated by
reference herein, including all amendments to the Plan, if any. In the event of
a conflict between this Agreement and the Plan provisions, the Plan provisions
will control. Capitalized terms that are not defined herein or in the Agreement
shall have the meanings ascribed to such terms in the Plan.

By your acceptance of the option, you agree that the option is granted under,
governed by and subject to the terms of the Plan and this Agreement.

         
 
  QUANEX BUILDING PRODUCTS CORPORATION      
 
       
 
 
 
Raymond Jean – Chief Executive Officer    

Employee
[Cliff Vesting]
[Graded Vesting]

 

3